DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-8 are pending in the present application.

2.	Claims 1-8 are under examination in the current office action.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/022,749, filed on March 17, 2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the©ference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 10,428,127. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass a cyclic peptide comprising the same amino acid sequences, wherein the peptide binds to amyloid beta. For example, the sequence of SEQ ID NO: 1 of the ‘127 patent is identical to the sequence of instant SEQ ID NO: 4 (ptlhthnrrrrrrprtrlhthrnr), which is made up of the instant SEQ ID NO: 1 (ptlhthnrrrrr) linked in tandem to SEQ ID NO: 2 (rprtrlhthrnr)), which addresses present claims 4 and 5. Additionally, the patented claims recite that the cyclic peptide is substantially composed of D-enantiomeric amino acids, the peptide is comprised in a kit, the peptide is comprised by a composition, and the peptide may be a probe wherein the peptide would be linked to a dye or isotope. Given the patented claims, a method of preparing the patented peptide, such as by synthetic or recombinant techniques, would have been obvious, predictable, and well within the skill level and knowledge of one of ordinary skill in the art at the time of filing. The patented ‘127 claims therefore anticipate or render obvious the presently recited invention of claims 1-8.

5.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9 and 11-13 of U.S. Patent No. 10,030,056 in view of Richman et al. (J. Am. Chem. Soc. 2013, 135:3474-3484) and Soto-Jara (WO 01/34631 A2; listed on IDS). 

However, the patented claims do not recite that the peptide is cyclized.  
Richman et al. teaches cyclized peptides comprised of at least 50% D-amino acid residues that bind A and inhibit A fibrillogenesis (see abstract).  Richman teaches that linear versions of these peptides were much less effective inhibitors of aggregation. Therefore, Richman suggests that the cyclic form of the peptide not only enhances but is required for their activity (see p. 3477, right column). 
Soto-Jara also teaches peptides that bind -amyloid and inhibit -sheet formation (i.e., oligomerization), wherein the peptides may be altered chemically by modifications to the N- and C-terminal ends of the peptide, using D-amino acid residues, or head-to-tail cyclization (see p. 8 lines 4-9).  Soto-Jara indicates that natural peptides are usually degraded by peptidases, and that modification of the C-terminal groups, such as by head-to-tail peptide cyclization diminishes or abolishes peptidase degradation (see paragraph spanning pp. 11-12).
It would have been obvious to one of ordinary skill in the art to have cyclized the peptides of the ‘056 patent according to the teachings of Richman and Soto-Jara so as to arrive at the presently claimed invention.  The motivation to do so comes from the Richman and Soto-Jara references, which collectively teach that cyclization of peptides both increases peptide stability and enhances their ability to inhibit A fibrillization.  Given the well-known and predictable protein chemistry art at the time of filing, as well as the demonstrated use of cyclic peptides by Richman, the artisan would have had a reasonable expectation that cyclic versions of the peptides as recited in the claims of the ‘056 patent could be successfully produced and used.

6.	Claims 1-3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1, 3-5, 9 and 15 of U.S. Patent No. 9,591,845;
claims 1, 4-5 and 9 of U.S. Patent No. 10,123,530;
claims 1-16 and 11-18 of U.S. Patent No. 10,167,318; and
each in view of Richman et al. (J. Am. Chem. Soc. 2013, 135:3474-3484) and Soto-Jara (WO 01/34631 A2; listed on IDS). 
The claims of the ‘318 patent are directed to a peptide comprising at least 50% (or at least 80%, or at least 90%, or at least 95%, or all) D-enantiomeric amino acids, comprising the sequence of SEQ ID NO: 2 and homologs thereof having at least 83% sequence identity to SEQ ID NO: 2. The ‘318 patent’s SEQ ID NO: 2 is 100% identical to the instant sequence of SEQ ID NO: 1 (ptlhthnrrrrr; RD2). The patented ‘318 claims further recite that the peptide is comprised in a composition or a kit, is a probe for detection of amyloid-beta fibrils/oligomers, or is linked to a further substance. 
The claims of each of the ‘845 and ‘530 patents are drawn to therapeutic methods comprising the use of the peptide of SEQ ID NO: 66 (ptlhthnrrrrr; RD2), which is 100% identical to the instant peptide of SEQ ID NO: 1.  Note that the sequence of SEQ ID NO: 66 is indicated in the sequence listing of each of the respective patents as being a synthetic D-peptide, which is on point to present claim 2. The patented claims further recite that the peptide may be attached (i.e., linked) to a bead, such as a nano-magnet, which meets the limitation of a “further substance” as in present claim 3.
However, none of the claims of the listed patents recite that the peptides are cyclized. 
The teachings of Richman et al. and Soto-Jara have been provided above and provide for cyclized D-peptides capable of binding amyloid-beta peptides and inhibiting amyloid-beta fibrillization.  Richman teaches that cyclization enhances the peptide’s inhibitory function, and Soto-Jara indicates that cyclization improves bioavailability of the peptide by reducing or preventing peptidase degradation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have cyclized the peptides of the ‘845, ‘530, and ‘318 patents according  fibrillization.  Given the well-known and predictable state of the protein chemistry art at the time of filing, as well as the demonstrated use of cyclic peptides by Richman, the artisan would have had a reasonable expectation that cyclic versions of the peptides as recited in the claims of the ‘845, ‘530, and ‘318 patents could be successfully produced and used.

7.	Claims 1-3 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 25-26 and 34 of copending Application No. 17/052,258 in view of Richman et al. (J. Am. Chem. Soc. 2013, 135:3474-3484) and Soto-Jara (WO 01/34631 A2).  This is a provisional nonstatutory double patenting rejection.
The claims of the copending application encompasses a peptide that comprises the sequence of SEQ ID NO:1 and homologs thereof with an identity of at least 80%. The co-pending ‘258 claims also recite that the peptides consists substantially of D-amino acids, and that the peptide is linked to a further substance.
However, the patented claims do not recite that the peptide is cyclized.   
Again, the teachings of Richman et al. and Soto-Jara have been discussed above. In brief, Richman teaches cyclized peptides that bind A and inhibit A fibrillogenesis.  Richman teaches that linear versions of these peptides were much less effective inhibitors of aggregation. Therefore, Richman suggests that the cyclic form of the peptide not only enhances but is required for their activity (see p. 3477, right column). 
Soto-Jara also teaches peptides that bind -amyloid and inhibit-sheet formation (i.e., oligomerization or fibrillization), wherein the peptides may be altered by using D-amino acid residues, or head-to-tail cyclization (see p. 8 lines 4-9).  Soto-Jara indicates that natural peptides are usually degraded by peptidases, and that modification of the C-terminal groups, such as by head-to-tail peptide cyclization diminishes or abolishes peptidase degradation (see paragraph spanning pp. 11-12).
 oligomerization/fibrillization.  Given the well-known and predictable state of the protein chemistry art at the time of filing, the artisan would have had a reasonable expectation that cyclic versions of the peptides recited in the claims of the ‘258 application could be successfully produced and used.


Conclusion
8.	No claims are allowed.

9.	The prior art does not otherwise teach or reasonably suggest a peptide comprising the amino acid sequence of SEQ ID NO: 1, 9, 10 or 11 as provided by the instant invention.	


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649